Exhibit 10.1

FIRST AMENDMENT TO THE AAC HOLDINGS, INC. 2014 EQUITY INCENTIVE PLAN

This First Amendment (the “First Amendment”) to the AAC Holdings, Inc. 2014
Equity Incentive Plan (the “Plan”), is made effective as of May 16, 2017 (the
“Amendment Effective Date”), by AAC Holdings, Inc., a Nevada corporation (the
“Company”), subject to approval by the Company’s stockholders.

WHEREAS, the board of directors (the “Board”) of the Company has adopted the
First Amendment, subject to approval by the Company’s stockholders;

WHEREAS, pursuant to Section 4.1(a) of the Plan, a total of 1,571,120 shares of
the common stock, $0.001 par value, of the Company (the “Shares”) have been
reserved for issuance under the Plan;

WHEREAS, the Company desires to increase the number of Shares issuable under the
Plan to 3,371,120 Shares, including shares previously issued thereunder; and

WHEREAS, Section 14.1 of the Plan permits the Board to amend the Plan from time
to time, subject only to certain limitations specified therein.

NOW, THEREFORE, the following amendments and modifications are hereby made a
part of the Plan subject to, and effective as of the date of, the approval of
the stockholders of the Plan as amended at the Company’s Annual Meeting of
Stockholders on May 16, 2017:

1. Section 4.1(a) of the Plan shall be, and hereby is, amended to increase the
aggregate number of Shares issuable thereunder to 3,371,120 and such section is
thereby to read as follows:

“Subject to the provisions of Section 4.2 hereof, a total of 3,371,120 Shares
shall be authorized for grant under the Plan. Of such Shares authorized, a total
of 3,371,120 Shares may be granted pursuant to the exercise of Incentive Stock
Options.”

2. In all other respects, the Plan, as amended, is hereby ratified and confirmed
and shall remain in full force and effect.

IN WITNESS WHEREOF, the Company has executed this First Amendment as of the
Amendment Effective Date.

 

AAC HOLDINGS, INC.

By:

 

/s/ Michael T. Cartwright

Name:

Its:

 

Michael T. Cartwright

Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

AAC HOLDINGS, INC.

2014 EQUITY INCENTIVE PLAN

 

Section 1. Purpose.

This plan shall be known as the “AAC Holdings, Inc. 2014 Equity Incentive Plan”
(the “Plan”). The purpose of the Plan is to promote the interests of AAC
Holdings, Inc., a Nevada corporation (the “Company”), its Subsidiaries and its
stockholders by (i) attracting and retaining key officers, employees, and
directors of, and consultants to, the Company and its Subsidiaries and
Affiliates; (ii) motivating such individuals by means of performance-related
incentives to achieve long-range performance goals; (iii) enabling such
individuals to participate in the long-term growth and financial success of the
Company; (iv) encouraging ownership of stock in the Company by such individuals;
and (v) linking such individuals’ compensation to the long-term interests of the
Company and its stockholders. With respect to any awards granted under the Plan
that are intended to comply with the requirements of “performance-based
compensation” under Section 162(m) of the Code, the Plan shall be interpreted in
a manner consistent with such requirements.

 

Section 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

(a) “Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company has a
significant equity interest, (iii) an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act, and (iv) any entity
in which the Company has at least twenty percent (20%) of the combined voting
power of the entity’s outstanding voting securities, in each case as designated
by the Board as being a participating employer in the Plan.

(b) “Award” shall mean any Option, Stock Appreciation Right, Restricted Share
Award, Restricted Share Unit, Performance Award, Other Stock-Based Award or any
other right, interest or option relating to Shares or other property (including
cash) granted pursuant to the provisions of the Plan.

(c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant. For avoidance of doubt, Award
Agreements include any employment agreement or change in control agreement
between the Company and any Participant that refers to Awards and any letter or
electronic mail notifying a Participant that he or she has received an Award.

(d) “Board” shall mean the Board of Directors of the Company.

(e) “Change in Control” shall mean, unless otherwise defined in the applicable
Award Agreement, any of the following events:

(i) The acquisition (other than from the Company) by any person, entity or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act,
other than the Company or a wholly-owned subsidiary or any employee benefit plan
thereof, of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 30% or more of either the then outstanding shares of
common stock or the combined voting power of the Company’s then outstanding
voting securities entitled to vote generally in the election of directors;
provided, however, no Change in Control shall be deemed to have occurred for any

 

2



--------------------------------------------------------------------------------

acquisition by any corporation with respect to which, following such
acquisition, more than 60% of such corporation and the combined voting power of
the then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals or entities who were
the beneficial owners, respectively, of the then outstanding shares of common
stock or the combined voting power of the Company’s then outstanding voting
securities immediately prior to such acquisition in substantially the same
proportions as their ownership, immediately prior to such acquisition, of the
Company’s then outstanding common stock and then outstanding voting securities,
as the case may be;

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company) shall
be, for purposes of this Agreement, considered as though such person were a
member of the Incumbent Board;

(iii) Consummation of a reorganization, merger or consolidation, in each case,
with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 60% of the combined voting power entitled
to vote generally in the election of directors of the reorganized, merged or
consolidated corporation’s then outstanding voting securities; or

(iv) Stockholder approval of a liquidation or dissolution of the Company or of
the sale of all or substantially all of the assets of the Company.

Notwithstanding the foregoing, (i) unless otherwise provided in an applicable
Award Agreement, with respect to Awards constituting a “deferral of
compensation” subject to Section 409A of the Code, a Change in Control shall be
limited to a “change in the ownership of the Company,” a “change in the
effective control of the Company,” or a “change in the ownership of a
substantial portion of the assets of the Company” as such terms are defined in
Section 1.409A-3(i)(5) of the U.S. Treasury Regulations, and (ii) other than
pursuant to clause (iv) above, no Award Agreement shall define a Change in
Control in such a manner that a Change in Control would be deemed to occur prior
to the actual consummation of the event or transaction that results in a change
of control of the Company (e.g., upon the announcement, commencement, or
stockholder approval of any event or transaction that, if completed, would
result in a change in control of the Company).

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(g) “Committee” shall mean the Compensation Committee of the Board or a
subcommittee thereof, or such other committee designated by the Board to
administer the Plan. To the extent that compensation realized in respect of
Awards is intended to be “performance based” under Section 162(m) and the
Committee is not comprised solely of individuals who are “outside directors”
within the meaning of Section 162(m), the Committee may from time to time
delegate some or all of its functions under the Plan to a committee or
subcommittee composed of members that meet the relevant requirements.

 

3



--------------------------------------------------------------------------------

(h) “Consultant” shall mean any consultant or advisor who is a natural person
and who provides services to the Company or its Affiliates, so long as such
person (i) renders bona fide services that are not in connection with the offer
and sale of the Company’s securities in a capital raising transaction and
(ii) does not directly or indirectly promote or maintain a market for the
Company’s securities.

(i) “Covered Officer” shall mean at any date (i) any individual who, with
respect to the previous taxable year of the Company, was a “covered employee” of
the Company within the meaning of Section 162(m); provided, however, that the
term “Covered Officer” shall not include any such individual who is designated
by the Committee, in its discretion, at the time of any Award or at any
subsequent time, as reasonably expected not to be such a “covered employee” with
respect to the current taxable year of the Company or with respect to the
taxable year of the Company in which the compensation attributable to such Award
would otherwise be deductible by the Company, and (ii) any individual who is
reasonably expected to be, or designated by the Committee at the time of any
Award or at any subsequent time as such, a “covered employee” with respect to
the current taxable year of the Company or with respect to the taxable year of
the Company in which the compensation attributable to such Award would otherwise
be deductible by the Company.

(j) “Director” shall mean a member of the Board.

(k) “Employee” shall mean a current or prospective officer or employee of the
Company or any Affiliate.

(l) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(m) “Fair Market Value” means, with respect to Shares as of any date, the value
of a Share as determined by the Committee, in its discretion, subject to the
following: (i) if, on such date, Shares are listed on a national or regional
securities exchange or market system, or Share prices are quoted on the Over the
Counter Bulletin Board (OTCBB), the Fair Market Value of a Share shall be the
closing price of a Share (or the mean of the closing bid and asked prices of a
Share if the Share price is so quoted instead) as quoted on such national,
regional securities exchange, market system or OTCBB constituting the primary
market for the Shares, as reported in The Wall Street Journal, the OTCBB or such
other source as the Company deems reliable for such date; if the relevant date
does not fall on a day on which the Shares have traded over the counter or on
such securities exchange or market system, the date on which the Fair Market
Value shall be established shall be the last day on which the Shares were so
traded prior to the relevant date, or such other appropriate day as shall be
determined by the Committee, in its discretion, and (ii) in the event there is
no public market for the Shares on such date, the fair market value as
determined in good faith by the Board or Committee. The Fair Market Value of any
property other than Shares shall mean the market value of such property
determined by such methods or procedures as shall be established from time to
time by the Committee.

(n) “Grant Price” means the price established at the time of grant of an SAR
pursuant to Section 6 used to determine whether there is any payment due upon
exercise of the SAR.

(o) “Incentive Stock Option” shall mean an Option that is granted under
Section 6 of the Plan and that is intended to meet the requirements of
Section 422 of the Code or any successor provision thereto.

 

4



--------------------------------------------------------------------------------

(p) “Non-Qualified Stock Option” shall mean an Option that is granted under
Sections 6 or 10 of the Plan and is not an Incentive Stock Option, including any
Option that was intended to qualify as an Incentive Stock Option and fails to so
qualify for any reason.

(q) “Non-Employee Director” shall mean a member of the Board who is not an
officer or employee of the Company or any Subsidiary of the Company.

(r) “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at an Option Price and during such
period or periods as the Committee shall determine.

(s) “Option Price” shall mean the purchase price payable to purchase one Share
upon the exercise of an Option.

(t) “Other Stock-Based Award” shall mean any Award granted under Sections 9 or
10 of the Plan.

(u) “Participant” shall mean any Employee, Director, or Consultant who receives
an Award under the Plan.

(v) “Performance Award” shall mean any Award granted under Section 8 of the
Plan.

(w) “Person” shall mean any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, government or political subdivision thereof or other entity.

(x) “Restricted Share” shall mean any Share granted under Sections 7 or 10 of
the Plan with the restriction that the holder may not sell, transfer, pledge or
assign such Share and with such other restrictions as the Committee, in its
discretion, may impose, which restrictions may lapse separately or in
combination at such time or times, and/or upon the satisfaction of such
conditions, in installments or otherwise, as the Committee may deem appropriate.

(y) “Restricted Share Unit” shall mean an Award granted under Sections 7 or 10
of the Plan that is valued by reference to a Share, which value may be paid to
the Participant by delivery of cash, Shares or such other property, as the
Committee shall determine, upon the lapse of restrictions as the Committee, in
its discretion, may impose, which restrictions may lapse separately or in
combination at such time or times, and/or upon the satisfaction of such
conditions, in installments or otherwise, as the Committee may deem appropriate.

(z) “SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

(aa) “Section 16” shall mean Section 16 of the Exchange Act and the rules
promulgated thereunder and any successor provision thereto as in effect from
time to time.

(bb) “Section 162(m)” shall mean Section 162(m) of the Code and the regulations
promulgated thereunder and any successor provision thereto as in effect from
time to time.

(cc) “Shares” shall mean shares of the common stock, $0.001 par value, of the
Company.

 

5



--------------------------------------------------------------------------------

(dd) “Stock Appreciation Right” or “SAR” shall mean a stock appreciation right
granted under Sections 6 or 10 of the Plan that entitles the holder to receive,
with respect to each Share encompassed by the exercise of such SAR, the amount
determined by the Committee and specified in an Award Agreement. In the absence
of such a determination, the holder shall be entitled to receive, with respect
to each Share encompassed by the exercise of such SAR, the excess of the Fair
Market Value of such Share on the date of exercise over the Grant Price
applicable to such SAR.

(ee) “Subsidiary” shall mean any Person (other than the Company) of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Company.

(ff) “Substitute Awards” shall mean Awards granted solely in assumption of, or
in substitution for, outstanding awards previously granted by a company acquired
by the Company or with which the Company combines.

 

Section 3. Administration.

3.1 Authority of Committee. The Plan shall be administered by the Committee,
which shall be appointed by and serve at the pleasure of the Board; provided,
however, with respect to Awards to Non-Employee Directors, all references in the
Plan to the Committee shall be deemed to be references to the Board. Subject to
the terms of the Plan and applicable law, and in addition to other express
powers and authorizations conferred on the Committee by the Plan, the Committee
shall have full power and authority in its discretion to:

(i) designate Participants;

(ii) determine eligibility for participation in the Plan and decide all
questions concerning eligibility for and the amount of Awards under the Plan;

(iii) determine the type or types of Awards to be granted to a Participant and
whether such Awards are to be granted singly, in combination, or in tandem;

(iv) determine the number of Shares to be covered by, or with respect to which
payments, rights or other matters are to be calculated in connection with
Awards;

(v) determine the timing, terms, and conditions of any Award;

(vi) accelerate the time at which all or any part of an Award may be settled or
exercised;

(vii) determine whether, to what extent, and under what circumstances, Awards
may be settled or exercised in cash, Shares, other securities, other Awards or
other property, or canceled, forfeited or suspended and the method or methods by
which Awards may be settled, exercised, canceled, forfeited or suspended;

(viii) determine whether, to what extent, and under what circumstances cash,
Shares, other securities, other Awards, other property, and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the holder thereof or of the Committee;

 

6



--------------------------------------------------------------------------------

(ix) determine whether, to what extent and under what circumstances any Award
shall be canceled, suspended or subjected to additional restrictions, including
in connection with any Share ownership guidelines or insider trading policies of
the Company;

(x) grant Awards as an alternative to, or as the form of payment for grants or
rights earned or payable under, other bonus or compensation plans, arrangements
or policies of the Company or any Affiliate;

(xi) grant Substitute Awards on such terms and conditions as the Committee may
prescribe, subject to compliance with the Incentive Stock Option rules under
Section 422 of the Code and the nonqualified deferred compensation rules under
Section 409A of the Code, where applicable;

(xii) make all determinations under the Plan concerning termination of any
Participant’s employment or service with the Company or an Affiliate, including
whether such termination occurs by reason of cause, disability, retirement
(each, as may be defined by the Committee from time to time or set forth in an
Award Agreement), or in connection with a Change in Control and whether a leave
constitutes a termination of employment;

(xiii) interpret and administer the Plan and any instrument or agreement
relating to, or Award made under, the Plan;

(xiv) to the extent permitted by Section 14.2 and not prohibited by Section 6.2,
amend or modify the terms of any Award at or after grant;

(xv) correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award in the manner and to the extent that the Committee shall
deem desirable to carry it into effect;

(xvi) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and

(xvii) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan, subject to the
exclusive authority of the Board under Section 14 hereunder to amend or
terminate the Plan. The exercise of an Option or receipt of an Award shall be
effective only if an Award Agreement shall have been duly executed and delivered
on behalf of the Company following the grant of the Option or other Award.

3.2 Committee Discretion Binding. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company and any
Affiliate, any Participant and any holder or beneficiary of any Award. A
Participant or other holder of an Award may contest a decision or action by the
Committee with respect to such Person or Award only on the grounds that such
decision or action was arbitrary or capricious or was unlawful, and any review
of such decision or action shall be limited to determining whether the
Committee’s decision or action was arbitrary or capricious or was unlawful.

3.3 Delegation. Subject to the terms of the Plan, the Committee’s charter and
applicable law, the Committee may delegate to one or more officers or managers
of the Company or of any Affiliate, or to a Committee of such officers or
managers, the authority, subject to such terms and limitations as the

 

7



--------------------------------------------------------------------------------

Committee shall determine, to grant Awards to or to cancel, modify or waive
rights with respect to, or to alter, discontinue, suspend or terminate Awards
held by Participants who are not officers or directors of the Company for
purposes of Section 16 or who are otherwise not subject to such Section.

 

Section 4. Shares Available For Awards.

4.1 Shares Available.

(a) Subject to the provisions of Section 4.2 hereof, a total of 1,571,120 Shares
shall be authorized for grant under the Plan. Of such Shares authorized, a total
of 1,571,120 Shares may be granted pursuant to the exercise of Incentive Stock
Options.

(b) If any Shares subject to an Award are forfeited, an Award expires or an
Award is settled for cash (in whole or in part), the Shares subject to such
Award shall, to the extent of such forfeiture, expiration or cash settlement,
again be available for Awards under the Plan. In the event that withholding tax
liabilities arising from an Award other than an Option or Stock Appreciation
Right are satisfied by the tendering of Shares (either actually or by
attestation) or by the withholding of Shares by the Company, the Shares so
tendered or withheld shall be added to the Shares available for Awards under the
Plan. Notwithstanding anything to the contrary contained herein, the following
Shares shall not be added to the Shares authorized for grant under paragraph
(a) of this Section: (i) Shares tendered by the Participant or withheld by the
Company in payment of the Option Price or to satisfy any tax withholding
obligation with respect to an Option or SAR, and (ii) Shares subject to a SAR
that are not issued in connection with the stock settlement of the SAR on
exercise thereof, and (iii) Shares reacquired by the Company on the open market
or otherwise using cash proceeds from the exercise of Options.

(c) Notwithstanding the foregoing and subject to adjustment as provided in
Section 4.2 hereof, no Participant may receive Options or SARs under the Plan in
any calendar year that, taken together, relate to more than 314,224 Shares.

4.2 Adjustments. In the event that any dividend (other than a normal, recurring
dividend) or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company,
or other similar corporate transaction or event affects the Shares, then the
Committee shall in an equitable and proportionate manner as deemed appropriate
by the Committee (and, as applicable, in such manner as is consistent with
Sections 162(m), 422 and 409A of the Code and the regulations thereunder)
either: (i) adjust any or all of (1) the aggregate number and class of Shares or
other securities of the Company (or number and kind of other securities or
property) with respect to which Awards may be granted under the Plan; (2) the
number and class of Shares or other securities of the Company (or number and
kind of other property) subject to outstanding Awards under the Plan, provided
that the number of Shares subject to any Award shall always be a whole number;
(3) the grant or exercise price with respect to any Award under the Plan; and
(4) the limits on the number of Shares or Awards that may be granted to
Participants under the Plan in any calendar year; (ii) provide for an equivalent
award in respect of securities of the surviving entity of any merger,
consolidation or other transaction or event having a similar effect; or
(iii) make provision for a cash payment to the holder of an outstanding Award.

4.3 Substitute Awards; Future Pre-Existing Plans. Any Shares issued by the
Company as Substitute Awards in connection with the assumption or substitution
of outstanding grants from any acquired corporation shall not reduce the Shares
available for Awards under the Plan or count against any limits set forth in the
Plan.

4.4 Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued Shares,
treasury shares or of issued Shares which have been reacquired by the Company.

 

8



--------------------------------------------------------------------------------

Section 5. Eligibility.

Any Employee, Director or Consultant shall be eligible to be designated a
Participant; provided, however, that Non-Employee Directors shall only be
eligible to receive Awards granted consistent with Section 10; provided further,
that any award to an Employee who is a prospective employee or officer shall be
conditioned upon such individual becoming an employee or officer of the Company
or its Affiliate. The terms and conditions of Awards need not be the same with
respect to each Participant.

 

Section 6. Stock Options; Stock Appreciation Rights.

6.1 Grant. Subject to the provisions of the Plan and other applicable legal
requirements, the Committee shall have sole and complete authority to determine
the Participants to whom Options and SARs shall be granted, the number of Shares
subject to each Award, the exercise price and the conditions and limitations
applicable to the exercise of each Option and SAR. An Option may be granted with
or without a related SAR. A SAR may be granted with or without a related Option.
The grant of an Option shall take place when the Committee by resolution,
written consent or other appropriate action determines to grant such Option for
a particular number of Shares to a particular Participant at a particular Option
Price. The Committee shall have the authority to grant Incentive Stock Options
and to grant Non-Qualified Stock Options. In the case of Incentive Stock
Options, the terms and conditions of such grants shall be subject to and comply
with Section 422 of the Code, as from time to time amended, and any regulations
implementing such statute.

6.2 Price. The Committee in its sole discretion shall establish the Option Price
at the time each Option is granted and the Grant Price at the time each SAR is
granted. Except in the case of Substitute Awards and subject to the provisions
of Section 6.6, the Option Price of an Option, and the Grant Price of an SAR,
may not be less than one hundred percent (100%) of the Fair Market Value of a
Share on the date of grant of such Option or SAR. Notwithstanding the foregoing
and except as permitted by the provisions of Section 4.2 hereof, the Committee
shall not have the power to (i) amend the terms of previously granted Options or
SARs to reduce the Option Price of such Options or the Grant Price of such SARs,
(ii) cancel previously granted Options or SARs and grant substitute Options or
SARs with a lower Option Price or Grant Price than the cancelled Options or
SARs, or (iii) cancel previously granted Options or SARs in exchange for a cash
payment when the Option Price or Grant Price exceeds the Fair Market Value of
the underlying Shares (other than in connection with a Change in Control), in
each case without the approval of the Company’s stockholders.

6.3 Term. Subject to the Committee’s authority under Section 3.1 and the
provisions of Section 6.6, each Option and SAR and all rights and obligations
thereunder shall expire on the date determined by the Committee and specified in
the Award Agreement. The Committee shall be under no duty to provide terms of
like duration for Options or SARs granted under the Plan. Notwithstanding the
foregoing, but subject to the last sentence of Section 6.4(a), no Option or SAR
shall be exercisable after the expiration of ten (10) years from the date such
Option or SAR was granted.

6.4 Exercise.

(a) Each Option and SAR shall be exercisable at such times and subject to such
terms and conditions as the Committee may, in its sole discretion, specify in
the applicable Award Agreement or thereafter. The Committee shall have full and
complete authority to determine whether an Option or SAR

 

9



--------------------------------------------------------------------------------

will be exercisable in full at any time or from time to time during the term of
the Option or SAR, or to provide for the exercise thereof in such installments,
upon the occurrence of such events and at such times during the term of the
Option or SAR as the Committee may determine. An Award Agreement may provide
that the period of time over which an Option or SAR, other than an Incentive
Stock Option, may be exercised shall be automatically extended if on the
scheduled expiration of such Award, the Participant’s exercise of such Award
would violate applicable securities law; provided, however, that during the
extended exercise period the Option or SAR may only be exercised to the extent
the Option or SAR was exercisable in accordance with its terms immediately prior
to such scheduled expiration date; provided further, however, that such extended
exercise period shall end not later than thirty (30) days after the exercise of
such Option or SAR first would no longer violate such laws.

(b) The Committee may impose such conditions with respect to the exercise of
Options, including without limitation, any relating to the application of
federal, state or foreign securities laws or the Code, as it may deem necessary
or advisable.

(c) An Option or SAR may be exercised in whole or in part at any time, with
respect to whole Shares only, within the period permitted thereunder for the
exercise thereof, and shall be exercised by (i) written notice of intent to
exercise the Option or SAR, in such form as the Committee may prescribe,
delivered to the Company at its principal office or such other office as the
Committee may from time to time direct, and (ii) payment in full to the Company
at the direction of the Committee of the amount of the Option Price for the
number of Shares with respect to which the Option is then being exercised.

(d) Payment of the Option Price shall be made (i) in cash or cash equivalents,
(ii) at the discretion of the Committee, by transfer, either actually or by
attestation, to the Company of unencumbered Shares previously acquired by the
Participant, valued at the Fair Market Value of such Shares on the date of
exercise (or next succeeding trading date, if the date of exercise is not a
trading date), together with any applicable withholding taxes, such transfer to
be upon such terms and conditions as determined by the Committee, (iii) at the
discretion of the Committee, by a cashless (broker-assisted) exercise that
complies with applicable laws, (iv) at the discretion of the Committee, by
withholding Shares (net-exercise) otherwise deliverable to the Participant
pursuant to the Option having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price or (v) any combination of (i) through
(iv). Until the optionee has been issued the Shares subject to such exercise, he
or she shall possess no rights as a stockholder with respect to such Shares.

(e) At the Committee’s discretion, the amount payable to the Participant as a
result of the exercise of a SAR may be settled in cash, Shares or other
property, or any combination thereof. A fractional Share shall not be
deliverable upon the exercise of a SAR but a cash payment will be made in lieu
thereof.

(f) An Award Agreement may provide, or be amended to provide, that if on the
last day of the term of an Option or SAR, the Fair Market Value of one Share
exceeds the Option Price or Grant Price of such Award, the Participant has not
exercised the Option or SAR and the Option or SAR has not expired, the Option or
SAR shall be deemed to have been exercised by the Participant on such day with
payment made by withholding Shares otherwise issuable in connection with the
exercise of the Option or SAR. In such event, the Company shall deliver to the
Participant the number of Shares for which the Award was deemed exercised, less
the number of Shares required to be withheld for the payment of the total
purchase price (in the case of an Option) and required withholding taxes.

6.5 Termination of Employment or Service. Except as otherwise provided in the
applicable Award Agreement, if a Participant’s employment or service is
terminated, the outstanding Options and SARs held by such Participant shall
terminate on the date of such termination of employment or service and

 

10



--------------------------------------------------------------------------------

be forfeited. Notwithstanding the foregoing provisions of this Section 6.5 to
the contrary, the Committee may determine in its discretion that an Option or
SAR may be exercised following any such termination of employment, whether or
not exercisable at the time of such termination of employment; provided,
however, that in no event may an Option or SAR be exercised after the expiration
date of such Option or SAR specified in the applicable Award Agreement, except
as provided in the last sentence of Section 6.4(a).

6.6 Ten Percent Stock Rule. Notwithstanding any other provisions in the Plan, if
at the time an Option is otherwise to be granted pursuant to the Plan, the
optionee or rights holder owns directly or indirectly (within the meaning of
Section 424(d) of the Code) Shares of the Company possessing more than ten
percent (10%) of the total combined voting power of all classes of Stock of the
Company or its parent or Subsidiary corporations (within the meaning of
Section 422(b)(6) of the Code), then any Incentive Stock Option to be granted to
such optionee or rights holder pursuant to the Plan shall satisfy the
requirement of Section 422(c)(5) of the Code, and the Option Price shall be not
less than one hundred ten percent (110%) of the Fair Market Value of the Shares
of the Company, and such Option by its terms shall not be exercisable after the
expiration of five (5) years from the date such Option is granted.

 

Section 7. Restricted Shares And Restricted Share Units.

7.1 Grant.

(a) Subject to the provisions of the Plan and other applicable legal
requirements, the Committee shall have sole and complete authority to determine
the Participants to whom Restricted Shares and Restricted Share Units shall be
granted, the number of Restricted Shares and/or the number of Restricted Share
Units to be granted to each Participant, the duration of the period during
which, and the conditions under which, the Restricted Shares and Restricted
Share Units may be forfeited to the Company, and the other terms and conditions
of such Awards. The Restricted Share and Restricted Share Unit Awards shall be
evidenced by Award Agreements in such form as the Committee shall from time to
time approve, which agreements shall comply with and be subject to the terms and
conditions provided hereunder and any additional terms and conditions
established by the Committee that are consistent with the terms of the Plan.

(b) Each Restricted Share and Restricted Share Unit Award made under the Plan
shall be for such number of Shares as shall be determined by the Committee and
set forth in the Award Agreement containing the terms of such Restricted Share
or Restricted Share Unit Award. Such agreement shall set forth a period of time
during which the grantee must remain in the continuous employment of the Company
in order for the forfeiture and transfer restrictions to lapse. If the Committee
so determines, the restrictions may lapse during such restricted period in
installments with respect to specified portions of the Shares covered by the
Restricted Share or Restricted Share Unit Award. The Award Agreement may also,
in the discretion of the Committee, set forth performance or other conditions
that will subject the Shares to forfeiture and transfer restrictions. The
Committee may, at its discretion, waive all or any part of the restrictions
applicable to any or all outstanding Restricted Share and Restricted Share Unit
Awards.

7.2 Dividends and Other Distributions.

(a) Prior to the lapse of any applicable transfer restrictions, Participants
holding Restricted Shares shall be credited with any dividends payable in cash,
Shares or other property paid with respect to such Restricted Shares while they
are so held, unless determined otherwise by the Committee and set forth in the
Award Agreement. The Committee may apply any restrictions to such dividends that
the Committee deems appropriate. Except as set forth in the Award Agreement or
otherwise determined by the Committee, in the event (a) of any adjustment as
provided in Section 4.2, or (b) any cash, Shares or other property is paid by
the Company as a dividend on Restricted Shares, such cash, Shares or other
property payable to a Participant on such Restricted Shares shall be subject to
the same terms and conditions, including any transfer restrictions, as relate to
the original Restricted Shares and shall be paid to the Participant when and if
the applicable Restricted Shares vest.

 

11



--------------------------------------------------------------------------------

(b) Unless otherwise provided in the applicable Award Agreement, Participants
holding Restricted Share Units shall not be credited with any dividends paid
with respect to the underlying Shares of such Restricted Share Units. If the
applicable Award Agreement specifies that a Participant will be entitled to
receive dividend equivalent rights, (i) the amount of any such dividend
equivalent right shall equal the amount that would be payable to the Participant
as a stockholder in respect of a number of Shares equal to the number of
Restricted Share Units then credited to the Participant, (ii) any such dividend
equivalent right shall be paid in accordance with the Company’s payment
practices as may be established from time to time and as of the date on which
such dividend would have been payable in respect of outstanding Shares, and
(iii) unless otherwise provided in the applicable Award Agreement, dividend
equivalents will not be paid in respect of Restricted Share Units that are not
yet vested unless and until such Restricted Share Units vest.

7.3 Transfer Restrictions on Restricted Shares. At the time of a Restricted
Share Award, a certificate representing the number of Shares awarded thereunder
shall be registered in the name of the grantee. Such certificate shall be held
by the Company or any custodian appointed by the Company for the account of the
grantee subject to the terms and conditions of the Plan, and shall bear such a
legend setting forth the restrictions imposed thereon as the Committee, in its
discretion, may determine. Alternatively, the Committee may, in its discretion,
provide that a Participant’s ownership of Restricted Shares prior to the lapse
of any transfer restrictions or any other applicable restrictions shall, in lieu
of such certificates, be evidenced by a “book entry” (i.e., a computerized or
manual entry) in the records of the Company or its designated agent in the name
of the Participant who has received such Award, and confirmation and account
statements sent to the Participant with respect to such book-entry Shares may
bear the restrictive legend referenced in the preceding sentence. Such records
of the Company or such agent shall, absent manifest error, be binding on all
Participants who receive Restricted Share Awards evidenced in such manner. The
holding of Restricted Shares by the Company or such an escrow holder, or the use
of book entries to evidence the ownership of Restricted Shares, in accordance
with this Section 7.3, shall not affect the rights of Participants as owners of
the Restricted Shares awarded to them, nor affect the restrictions applicable to
such shares under the Award Agreement or the Plan, including the transfer
restrictions.

7.4 Other Rights of Restricted Stockholders. Unless otherwise provided in the
applicable Award Agreement, the grantee shall have all other rights of a
stockholder with respect to the Restricted Shares, including the right to vote
such Shares, subject to the following restrictions: (i) the grantee shall not be
entitled to delivery of the stock certificate until the expiration of the
restricted period and the fulfillment of any other restrictive conditions set
forth in the Award Agreement with respect to such Shares; (ii) none of the
Shares may be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of during such restricted period or until after the
fulfillment of any such other restrictive conditions; and (iii) except as
otherwise determined by the Committee at or after grant, all of the Shares
(including any dividends accrued and held thereon) shall be forfeited and all
rights of the grantee to such Shares shall terminate, without further obligation
on the part of the Company, unless the grantee remains in the continuous
employment of the Company for the entire restricted period in relation to which
such Shares were granted and unless any other restrictive conditions relating to
the Restricted Share Award are met.

7.5 Termination of Restrictions on Restricted Shares. At the end of the
restricted period and provided that any other restrictive conditions of the
Restricted Share Award are met, or at such earlier time as otherwise determined
by the Committee, all restrictions set forth in the Award Agreement relating to
the Restricted Share Award or in the Plan shall lapse as to the restricted
Shares subject thereto, and a stock certificate for the appropriate number of
Shares, free of the restrictions and restricted stock legend, shall be delivered
to the Participant or the Participant’s beneficiary or estate, as the case may
be (or,

 

12



--------------------------------------------------------------------------------

in the case of book-entry Shares, such restrictions and restricted stock legend
shall be removed from the confirmation and account statements delivered to the
Participant or the Participant’s beneficiary or estate, as the case may be, in
book-entry form) and any dividends or dividend equivalents accrued thereon shall
be paid.

7.6 Payment of Restricted Share Units. Each Restricted Share Unit shall have a
value equal to the Fair Market Value of a Share. Restricted Share Units shall be
paid in cash, Shares, other securities or other property, as determined in the
sole discretion of the Committee, upon the lapse of the restrictions applicable
thereto, or otherwise in accordance with the applicable Award Agreement. Except
as otherwise determined by the Committee at or after grant, Restricted Share
Units may not be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of, and all Restricted Share Units (and any dividend
equivalents associated therewith) and all rights of the grantee thereto shall
terminate, without further obligation on the part of the Company, unless the
grantee remains in continuous employment of the Company for the entire
restricted period in relation to which such Restricted Share Units were granted
and unless any other restrictive conditions relating to the Restricted Share
Unit Award are met. Except as otherwise provided in the Plan or the applicable
Award Agreement, a Participant shall have no rights of a stockholder with
respect to Restricted Share Units.

7.7 Termination of Employment or Service. Except as otherwise provided in the
applicable Award Agreement, if a Participant’s employment or service is
terminated, the Participant’s rights in unvested Restricted Shares and
Restricted Share Units (and any accrued dividends or dividend equivalent rights
associated therewith) then subject to restrictive conditions shall lapse, and
such Restricted Shares and Restricted Share Units shall be forfeited and
surrendered to the Company without consideration. Notwithstanding the foregoing
provisions of this Section 7.7 to the contrary, the Committee may provide in its
discretion that a Participant’s rights in unvested Restricted Shares and
Restricted Share Units shall not lapse in the event of certain terminations of
employment or service, such as termination by the Company without cause, by a
Participant voluntarily, or by reason or death, disability or retirement (each,
as may be defined by the Committee from time to time or set forth in an Award
Agreement).

 

Section 8. Performance Awards.

8.1 Grant. The Committee shall have sole and complete authority to determine the
Participants who shall receive a Performance Award, which shall consist of a
right that is (i) denominated in cash, Shares or other property, (ii) valued, as
determined by the Committee, in accordance with the achievement of such
performance goals during such performance periods as the Committee shall
establish, and (iii) payable at such time and in such form as the Committee
shall determine.

8.2 Terms and Conditions. Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the performance goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award and the amount and kind of any payment or
transfer to be made pursuant to any Performance Award, and, subject to
Section 11 of the Plan, may amend specific provisions of the Performance Award;
provided, however, that such amendment may not adversely affect existing
Performance Awards made within a performance period commencing prior to
implementation of the amendment.

8.3 Dividends and Other Distributions. Notwithstanding any provision of this
Plan to the contrary, dividends or dividend equivalents on Performance Awards
denominated in Shares may not be paid to a Participant (but they may be
accumulated for eventual payment) until such time as the Committee determines
that the performance criteria underlying such Performance Awards have been
satisfied.

 

13



--------------------------------------------------------------------------------

8.4 Payment of Performance Awards. An Award Agreement may provide that
Performance Awards may be paid in a lump sum or in installments following the
close of the performance period or, in accordance with the procedures
established by the Committee, on a deferred basis, subject to the requirements
of Section 409A of the Code. Notwithstanding the foregoing, and to the extent
permissible under Section 162(m) (if applicable), the Committee may in its
discretion, waive any performance goals and/or other terms and conditions
relating to a Performance Award. A Participant’s rights to any Performance Award
may not be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of in any manner, except by will or the laws of descent
and distribution, and/or except as the Committee may determine at or after
grant.

8.5 Termination of Employment or Service. Except as otherwise provided in the
applicable Award Agreement, if a Participant’s employment or service is
terminated prior to the close of the applicable performance period, the
Participant’s rights in unvested Performance Awards then subject to restrictive
conditions shall lapse, and such Performance Awards shall be forfeited and
surrendered to the Company without consideration. Notwithstanding the foregoing
provisions of this Section 8.5 to the contrary, the Committee may provide in its
discretion that a Participant’s rights in unvested Performance Awards shall not
lapse in the event of certain terminations of employment or service, such as
termination by the Company without cause, by a Participant voluntarily, or by
reason of death, disability or retirement (each, as may be defined by the
Committee from time to time or set forth in an Award Agreement).

8.6 Forfeiture/Recapture. The Committee may require, in an Award Agreement
issued in respect of a Performance Award or as a condition to the payout of a
Performance Award, that the Participant remain liable to forfeit some or all of
the Performance Award or to pay back some or all of any cash payment or the
gains realized by the Participant in connection with his sale of Shares issued
in respect of vesting of Performance Awards, if the Company or a Subsidiary
subsequently corrects or restates the results that formed the basis for the
Performance Award to have been paid out or vested. The Committee shall have the
authority in each instance to determine whether to impose such requirements, the
parameters of any such requirements and whether or not to require forfeiture or
repayment by any particular Participant.

 

Section 9. Other Stock-Based Awards.

The Committee shall have the authority to determine the Participants who shall
receive an Other Stock-Based Award, which shall consist of any right that is
(i) not an Award described in Sections 6, 7, or 8 above and (ii) an Award of
Shares or an Award denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, Shares or other property
(including, without limitation, securities convertible into Shares), as deemed
by the Committee to be consistent with the purposes of the Plan. Subject to the
terms of the Plan and any applicable Award Agreement, the Committee shall
determine the terms and conditions of any such Other Stock-Based Award.

 

Section 10. Non-Employee Director Awards.

The Board may provide that all or a portion of a Non-Employee Director’s annual
retainer, meeting fees and/or other awards or compensation as determined by the
Board, be payable (either automatically or at the election of a Non-Employee
Director) in the form of Non-Qualified Stock Options, Restricted Shares,
Restricted Share Units and/or Other Stock-Based Awards under the Plan, including
unrestricted Shares. The Board shall determine the terms and conditions of any
such Awards, including the terms and conditions which shall apply upon a
termination of the Non-Employee Director’s service as a member of the Board, and
shall have full power and authority in its discretion to administer such Awards,
subject to the terms of the Plan and applicable law. Subject to applicable legal
requirements, the Board may also grant Awards to Non-Employee Directors pursuant
to the terms of the Plan, including any Award described in Sections 6, 7 or 9
above.

 

14



--------------------------------------------------------------------------------

Section 11. Provisions Applicable To Covered Officers And Performance Awards.

11.1 Covered Officers. Notwithstanding anything in the Plan to the contrary,
unless the Committee determines that a Performance Award to be granted to a
Covered Officer should not qualify as “performance-based compensation” for
purposes of Section 162(m), Performance Awards granted to Covered Officers shall
be subject to the terms and provisions of this Section 11. Accordingly, unless
otherwise determined by the Committee, if any provision of the Plan or any Award
Agreement relating to such an Award does not comply or is inconsistent with
Section 162(m), such provision shall be construed or deemed amended to the
extent necessary to conform to such requirements, and no provision shall be
deemed to confer upon the Committee discretion to increase the amount of
compensation otherwise payable to a Covered Officer in connection with any such
Award upon the attainment of the performance criteria established by the
Committee.

11.2 Performance Goals. The Committee may grant Performance Awards to Covered
Officers based solely upon the attainment of performance targets related to one
or more performance goals selected by the Committee from among the goals
specified below. For the purposes of this Section 11, performance goals shall be
limited to one or more of the following Company, Subsidiary, operating unit,
business segment or division financial performance measures:

 

  (a) total sales or revenues;

 

  (b) sales or revenue per employee;

 

  (c) earnings before interest, taxes, depreciation and/or amortization;

 

  (d) operating income or profit (before or after taxes);

 

  (e) operating margins, gross margins or cash margin;

 

  (f) operating efficiencies;

 

  (g) return on equity, assets (or net assets), capital, capital employed or
investment;

 

  (h) net income (before or after taxes);

 

  (i) pre- or after-tax income (before or after allocation of corporate overhead
and bonuses);

 

  (j) earnings (gross, net, pre-tax, after tax or per share);

 

  (k) utilization;

 

  (l) improvement in or attainment of expense levels or working capital levels,
including cash, inventory and accounts receivable;

 

15



--------------------------------------------------------------------------------

  (m) gross or net profit margins;

 

  (n) stock price or total stockholder return;

 

  (o) cash flow or cash flow per Share (before or after dividends);

 

  (p) appreciation in and/or maintenance of the price of Shares or other
publicly-traded securities of the Company;

 

  (q) client growth or sales;

 

  (r) debt reduction;

 

  (s) year-end cash;

 

  (t) financial ratios, including those measuring activity, leverage, liquidity
or profitability cost of capital or assets under management;

 

  (u) financing and other capital-raising transactions;

 

  (v) revenue;

 

  (w) market share;

 

  (x) strategic business objectives, consisting of one or more objectives based
on meeting specified cost targets, business expansion goals or goals relating to
acquisitions or divestitures; or

 

  (y) any combination thereof.

Each goal may be expressed on an absolute and/or relative basis, may be based on
or otherwise employ comparisons based on internal targets, the past performance
of the Company or any Subsidiary, operating unit, business segment or division
of the Company and/or the past or current performance of other companies, and in
the case of earnings-based measures, may use or employ comparisons relating to
capital, stockholders’ equity and/or Shares outstanding, or to assets or net
assets. The Committee may appropriately adjust any evaluation of performance
under criteria set forth in this Section 11.2 to exclude any of the following
events that occurs during a performance period: (i) asset write-downs,
(ii) litigation or claim judgments or settlements, (iii) the effect of changes
in tax law, accounting principles or other such laws or provisions affecting
reported results, (iv) accruals for reorganization and restructuring programs,
(v) an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management and (vi) any
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
stockholders for the applicable year; provided, that the Committee must commit
to make any such adjustments, and shall specify such adjustments, within the
time for prescribing performance targets generally as described in Section 11.5.

11.3 Maximum Limits. With respect to any Covered Officer, the maximum annual
number of Shares in respect of which all Performance Awards may be granted under
Section 8 of the Plan is 235,668 (subject to adjustment as provided in
Section 4.2) and the maximum amount of all Performance Awards that are settled
in cash and that may be granted under Section 8 of the Plan in any year is
$3,000,000.

 

16



--------------------------------------------------------------------------------

11.4 Negative Discretion Allowed. Notwithstanding any provision of the Plan
(other than Article 13), with respect to any Restricted Share Award, Restricted
Share Unit Award, Performance Award or Other Share-Based Award that is subject
to this Section 11, the Committee may adjust downwards, but not upwards, the
amount payable pursuant to such Award to a Covered Officer, and the Committee
may not waive the achievement of the applicable performance goals, except in the
case of the death or disability of the Participant.

11.5 Section 162(m) Administration. To the extent necessary to comply with
Section 162(m), with respect to grants of Performance Awards to a Covered
Officer, no later than 90 days following the commencement of each performance
period (or such other time as may be required or permitted by Section 162(m) of
the Code), the Committee shall, in writing, (1) select the performance goal or
goals applicable to the performance period, (2) establish the various targets
and bonus amounts which may be earned for such performance period, and
(3) specify the relationship between performance goals and targets and the
amounts to be earned by each Covered Officer for such performance period.
Following the completion of each performance period, the Committee shall certify
in writing whether the applicable performance targets have been achieved and the
amounts, if any, payable to Covered Officers for such performance period. In
determining the amount earned by a Covered Officer for a given performance
period, subject to any applicable Award Agreement, the Committee shall have the
right to reduce (but not increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant in its sole discretion to the assessment of individual or corporate
performance for the performance period.

 

Section 12. Termination of Employment or Service.

Subject to the terms and conditions set forth herein, the Committee shall have
the full power and authority to determine the terms and conditions that shall
apply to any Award upon a termination of employment or service with the Company
or its Affiliates, including a termination by the Company with or without cause,
by a Participant voluntarily, or by reason of death, disability or retirement
(each, as may be defined by the Committee from time to time or set forth in an
Award Agreement), and may provide such terms and conditions in the Award
Agreement or in such rules and regulations as it may prescribe.

 

Section 13. Change In Control.

13.1 Impact on Certain Awards. Unless otherwise provided in an applicable Award
Agreement or by the Committee at any time, in the event of a Change in Control
of the Company, Options and Stock Appreciation Rights outstanding as of the date
of the Change in Control shall be cancelled and terminated without payment if
the Fair Market Value of one Share as of the date of the Change in Control is
less than the per Share Exercise Price of such Award. Award Agreements may
provide (at or after grant) that, in the event of a Change in Control, all
Performance Awards shall be considered to be earned and payable (in full or pro
rata based on the target value of the Award and the portion of Performance
Period completed as of the date of the Change in Control), and any limitations
or other restrictions shall lapse and such Performance Awards shall be
immediately settled or distributed.

13.2 Assumption or Substitution of Certain Awards. (a) Unless otherwise provided
in an Award Agreement or by the Committee at any time, in the event of a Change
in Control of the Company in which the successor company assumes or substitutes
for an Option, SAR, Restricted Share Award, Restricted Share Unit, Performance
Award or Other Stock-Based Award (or in which the Company is the ultimate parent
corporation and continues the Award), if a Participant’s employment with such
successor company (or the Company) or a subsidiary thereof terminates within 24
months following such Change in Control (or such other period set forth in the
Award Agreement): (i) Options and SARs outstanding as of the date of such
termination of employment will immediately vest, become fully exercisable, and
may thereafter be

 

17



--------------------------------------------------------------------------------

exercised for 24 months (or the period of time set forth in the Award
Agreement), (ii) restrictions, limitations and other conditions applicable to
Restricted Shares and Restricted Share Units outstanding as of the date of such
termination of employment shall lapse and the Restricted Shares and Restricted
Share Units shall become free of all restrictions, limitations and conditions
and become fully vested, and (iii) the restrictions, limitations and other
conditions applicable to any Other Stock-Based Awards or any other Awards
(including the settlement at target level of any Performance Awards) shall
lapse, and such Awards shall become free of all restrictions, limitations and
conditions and become fully vested and transferable to the full extent of the
original grant. For the purposes of this Section 13.2, an Option, SAR,
Restricted Share Award, Restricted Share Unit, Performance Award or Other
Stock-Based Award shall be considered assumed or substituted for if following
the Change in Control the Award confers the right to purchase or receive, for
each Share subject to the Option, SAR, Restricted Share Award, Restricted Share
Unit, Performance Award or Other Stock-Based Award immediately prior to the
Change in Control, the consideration (whether stock, cash or other securities or
property) received in the transaction constituting a Change in Control by
holders of Shares for each Share held on the effective date of such transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the transaction
constituting a Change in Control is not solely common stock of the successor
company, the Committee may, with the consent of the successor company, provide
that the consideration to be received upon the exercise or vesting of an Option,
SAR, Restricted Share Award, Restricted Share Unit or Other Stock-Based Award,
for each Share subject thereto, will be solely common stock of the successor
company substantially equal in fair market value to the per Share consideration
received by holders of Shares in the transaction constituting a Change in
Control. The determination of such substantial equality of value of
consideration shall be made by the Committee in its discretion and its
determination shall be conclusive and binding.

(b) Unless otherwise provided in an Award Agreement or by the Committee at any
time, in the event of a Change in Control of the Company to the extent the
successor company does not assume or substitute for an Option, SAR, Restricted
Share Award, Restricted Share Unit or Other Stock-Based Award (or in which the
Company is the ultimate parent corporation and does not continue the Award):
(i) those Options and SARs outstanding as of the date of the Change in Control
that are not assumed or substituted for (or continued) shall immediately vest
and become fully exercisable, (ii) restrictions, limitations and other
conditions applicable to Restricted Shares and Restricted Share Units that are
not assumed or substituted for (or continued) shall lapse and the Restricted
Shares and Restricted Share Units shall become free of all restrictions,
limitations and conditions and become fully vested, and (iii) the restrictions,
other limitations and other conditions applicable to any Other Stock-Based
Awards or any other Awards (including the settlement at target level of
Performance Awards) that are not assumed or substituted for (or continued) shall
lapse, and such Other Stock-Based Awards or such other Awards shall become free
of all restrictions, limitations and conditions and become fully vested and
transferable to the full extent of the original grant.

(c) The Committee, in its discretion, may determine that, upon the occurrence of
a Change in Control of the Company, each Option and SAR outstanding shall
terminate within a specified number of days after notice to the Participant,
and/or that each Participant shall receive, with respect to each Share subject
to such Option or SAR, an amount equal to the excess of the Fair Market Value of
such Share immediately prior to the occurrence of such Change in Control over
the Option Price or Grant Price of such Option and/or SAR; such amount to be
payable in cash, in one or more kinds of stock or property (including the stock
or property, if any, payable in the transaction) or in a combination thereof, as
the Committee, in its discretion, shall determine. The Committee, in its
discretion, may determine that, upon the occurrence of a Change in Control of
the Company, any other outstanding Award may be settled in cash.

13.3 No Implied Rights; Other Limitations. No Participant shall have any right
to prevent the consummation of any Change in Control or any of the acts
described in Section 4.2 affecting the number of Shares available to, or other
entitlement of, such Participant under the Plan or such Participant’s Award. Any
actions or determinations of the Committee under this Section 13 need not be
uniform as to all outstanding Awards, nor treat all Participants identically.

 

18



--------------------------------------------------------------------------------

Section 14. Amendment And Termination.

14.1 Amendments to the Plan. Except as otherwise provided in the Plan, the Board
may amend, alter, suspend, discontinue or terminate the Plan or any portion
thereof at any time; provided that no such amendment, alteration, suspension,
discontinuation or termination shall be made without stockholder approval if
such approval is necessary to comply with any tax or regulatory requirement for
which or with which the Board deems it necessary or desirable to comply,
including the rules and regulations of the principal securities exchange on
which Shares are traded.

14.2 Amendments to Awards. Subject to the restrictions and shareholder approval
requirements set forth in Section 6.2 and Section 14.1, the Committee may waive
any conditions or rights under, amend any terms of or alter, suspend,
discontinue, cancel or terminate, any Award theretofore granted, prospectively
or retroactively; provided that any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would materially
and adversely affect the rights of any Participant or any holder or beneficiary
of any Award theretofore granted shall not to that extent be effective without
the consent of the affected Participant, holder or beneficiary.

14.3 Adjustments of Awards upon the Occurrence of Certain Unusual or
Nonrecurring Events. Subject to Section 11.5, the Committee is hereby authorized
to make equitable and proportionate adjustments in the terms and conditions of,
and the criteria included in, Awards in recognition of unusual or nonrecurring
events (and shall make such adjustments for events described in Section 4.2
hereof) affecting the Company or any Affiliate, or the financial statements of
the Company or any Affiliate, or of changes in applicable laws, regulations or
accounting principles.

 

Section 15. General Provisions.

15.1 Limited Transferability of Awards. Subject to this Section 15.1, each Award
shall be exercisable only by a Participant during the Participant’s lifetime,
or, if permissible under applicable law, by the Participant’s legal guardian or
representative. No Award may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant other than by will or by
the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company and its Affiliates; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

(a) Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards other than Incentive Stock Options to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award Agreement to preserve the purposes of
the Plan, to:

 

  (i) any person who is a “family member” of the Participant, as such term is
used in the instructions to Form S-8 (collectively, the “Immediate Family
Members”);

 

  (ii) a trust solely for the benefit of the Participant and his or her
Immediate Family Members;

 

  (iii) a partnership or limited liability company whose only partners or
shareholders are persons described in (i) or (ii) above; or

 

  (iv) any other transferee as may be approved by the Committee in its sole
discretion or as provided in the applicable Award agreement;

 

19



--------------------------------------------------------------------------------

(each transferee described in clauses (i), (ii), (iii) and (iv) above is
hereinafter referred to as a “Permitted Transferee”); provided that the
Participant gives the Committee advance written notice describing the terms and
conditions of the proposed transfer and the Committee notifies the Participant
in writing that such a transfer is permissible and would comply with the
requirements of the Plan and any applicable Award Agreement.

(b) The terms of any Award transferred in accordance with the immediately
preceding Section shall apply to the Permitted Transferee and any reference in
the Plan, or in any applicable Award Agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that (i) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution; (ii) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the Shares to be acquired pursuant to
the exercise of such Option if the Committee determines, consistent with any
applicable Award Agreement, that such a registration statement is necessary or
appropriate, (iii) the Committee or the Company shall not be required to provide
any notice to a Permitted Transferee, whether or not such notice is or would
otherwise have been required to be given to the Participant under the Plan or
otherwise, and (iv) the consequences of the termination of the Participant’s
employment by, or services to, the Company or an Affiliate under the terms of
the Plan and the applicable Award agreement shall continue to be applied with
respect to the Participant, including, without limitation, that an Option shall
be exercisable by the Permitted Transferee only to the extent, and for the
periods, specified in the Plan and the applicable Award Agreement.

15.2 Dividend Equivalents. Subject to any limitations set forth in the Plan, in
the sole and complete discretion of the Committee, an Award may provide the
Participant with dividends or dividend equivalents, payable in cash, Shares,
other securities or other property on a current or deferred basis. All dividend
or dividend equivalents which are not paid currently may, at the Committee’s
discretion, accrue interest, be reinvested into additional Shares, or, in the
case of dividends or dividend equivalents credited in connection with
Performance Awards, be credited as additional Performance Awards and paid to the
Participant if and when, and to the extent that, payment is made pursuant to
such Award. The total number of Shares available for grant under Section 4 shall
not be reduced to reflect any dividends or dividend equivalents that are
reinvested into additional Shares or credited as Performance Awards.

15.3 No Rights to Awards. No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards need not
be the same with respect to each Participant.

15.4 Share Certificates. All certificates for Shares or other securities of the
Company or any Affiliate (or, if any such Shares or securities are in book-entry
form, such book-entry balances and confirmation and account statements with
respect thereto) delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations and
other requirements of the SEC or any state securities commission or regulatory
authority, any stock exchange or other market upon which such Shares or other
securities are then listed, and any applicable Federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates (or
confirmation and account statements for book-entry Shares) to make appropriate
reference to such restrictions.

 

20



--------------------------------------------------------------------------------

15.5 Tax Withholding. A Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any Award, from any payment due or transfer made
under any Award or under the Plan, or from any compensation or other amount
owing to a Participant the amount (in cash, Shares, other securities, other
Awards or other property) of any applicable withholding or other tax-related
obligations in respect of an Award, its exercise or any other transaction
involving an Award, or any payment or transfer under an Award or under the Plan
and to take such other action as may be necessary in the opinion of the Company
to satisfy all obligations for the payment of such taxes.

15.6 Withholding or Tendering Shares. Without limiting the generality of
Section 15.5, the Committee may in its discretion permit a Participant to
satisfy or arrange to satisfy, in whole or in part, the tax obligations incident
to an Award by: (a) electing to have the Company withhold Shares or other
property otherwise deliverable to such Participant pursuant to his or her Award
(provided, however, that the amount of any Shares so withheld shall not exceed
the amount necessary to satisfy required federal, state local and foreign
withholding obligations using the minimum statutory withholding rates for
federal, state, local and/or foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income) and/or (b) tendering to the
Company Shares owned by such Participant (or by such Participant and his or her
spouse jointly) and purchased or held for the requisite period of time as may be
required to avoid the Company’s or the Affiliates’ incurring an adverse
accounting charge, based, in each case, on the Fair Market Value of the Shares
on the payment date as determined by the Committee. All such elections shall be
irrevocable, made in writing, signed by the Participant, and shall be subject to
any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.

15.7 Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement that shall be delivered to the Participant and may specify the terms
and conditions of the Award and any rules applicable thereto. In the event of a
conflict between the terms of the Plan and any Award Agreement, the terms of the
Plan shall prevail. The Committee shall, subject to applicable law, determine
the date an Award is deemed to be granted. The Committee or, except to the
extent prohibited under applicable law, its delegate(s) may establish the terms
of agreements or other documents evidencing Awards under this Plan and may, but
need not, require as a condition to any such agreement’s or document’s
effectiveness that such agreement or document be executed by the Participant,
including by electronic signature or other electronic indication of acceptance,
and that such Participant agree to such further terms and conditions as
specified in such agreement or document. The grant of an Award under this Plan
shall not confer any rights upon the Participant holding such Award other than
such terms, and subject to such conditions, as are specified in this Plan as
being applicable to such type of Award (or to all Awards) or as are expressly
set forth in the agreement or other document evidencing such Award.

15.8 No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other compensation arrangements, which may, but need not, provide for the grant
of Options, Restricted Shares, Restricted Share Units, Other Stock-Based Awards
or other types of Awards provided for hereunder.

15.9 No Right to Employment; Claims to Awards. The grant of an Award shall not
be construed as giving a Participant the right to be retained in the employ or
service of the Company or any Affiliate. Further, the Company or an Affiliate
may at any time dismiss a Participant from employment or service, free from any
liability or any claim under the Plan, unless otherwise expressly provided in an
Award Agreement. No Employee, Director or Consultant shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of Employees, Directors or Consultants under the Plan.

 

21



--------------------------------------------------------------------------------

15.10 No Rights as Stockholder. Subject to the provisions of the Plan and the
applicable Award Agreement, no Participant or holder or beneficiary of any Award
shall have any rights as a stockholder with respect to any Shares to be
distributed under the Plan until such person has become a holder of such Shares.
Notwithstanding the foregoing, in connection with each grant of Restricted
Shares hereunder, the applicable Award Agreement shall specify if and to what
extent the Participant shall not be entitled to the rights of a stockholder in
respect of such Restricted Shares.

15.11 Compliance with Section 409A of the Code. Notwithstanding any other
provisions of the Plan or any Award Agreements thereunder, it is intended that
the provisions of the Plan and such Award Agreements comply with Section 409A of
the Code, and that no Award shall be granted, deferred, accelerated, extended,
paid out or modified under this Plan, or any Award Agreement interpreted, in a
manner that would result in the imposition of an additional tax under
Section 409A of the Code upon a Participant. Any provision of this Plan that
would cause the grant of an Award or the payment, settlement or deferral thereof
to fail to satisfy Section 409A of the Code shall be amended to comply with
Section 409A of the Code on a timely basis, which may be made on a retroactive
basis, in accordance with regulations and other guidance issued under
Section 409A of the Code. In the event that it is reasonably determined by the
Board or Committee that, as a result of Section 409A of the Code, payments in
respect of any Award under the Plan may not be made at the time contemplated by
the terms of the Plan or the relevant Award agreement, as the case may be,
without causing the Participant holding such Award to be subject to taxation
under Section 409A of the Code, the Company will make such payment on the first
day that would not result in the Participant incurring any tax liability under
Section 409A of the Code; which, if the Participant is a “specified employee”
within the meaning of Section 409A, shall be the first day following the
six-month period beginning on the date of Participant’s termination of
employment. Unless otherwise provided in an Award Agreement or other document
governing the issuance of such Award, payment of any Performance Award intended
to qualify as a “short term deferral” within the meaning of
Section 1.409A-1(b)(4)(i) of the U.S. Treasury Regulations shall be made between
the first day following the close of the applicable Performance Period and the
last day of the “applicable 2 1⁄2 month period” as defined therein. Although the
Company intends to administer the Plan so that Awards will be exempt from, or
will comply with, the requirements of Section 409A of the Code, the Company does
not warrant that any Award under the Plan will qualify for favorable tax
treatment under Section 409A of the Code or any other provision of federal,
state, local or foreign law. The Company shall not be liable to any Participant
for any tax, interest, or penalties that Participant might owe as a result of
the grant, holding, vesting, exercise, or payment of any Award under the Plan.

15.12 Cancellation of Award; Forfeiture of Gain. Notwithstanding anything to the
contrary contained herein, an Award Agreement may provide that the Award shall
be canceled if the Participant, without the consent of the Company, while
employed by or providing services to the Company or any Subsidiary or after
termination of such employment or service, violates a non-competition,
non-solicitation, non-disclosure or similar covenant or agreement (including any
such covenant in an Award Agreement) or otherwise engages in activity that is in
conflict with or adverse to the interest of the Company or any Subsidiary
(including conduct contributing to any financial restatements or financial
irregularities), as determined by the Committee in its discretion. The Committee
may provide in an Award Agreement that if within the time period specified in
the Agreement the Participant engages in an activity referred to or prohibited
in the preceding sentence, the Participant will forfeit all or any portion of
any gain realized on the vesting or exercise of the Award and must repay such
gain to the Company.

15.13 Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Nevada without giving
effect to conflicts of laws principles.

 

22



--------------------------------------------------------------------------------

15.14 Severability. If any provision of the Plan or any Award is, or becomes, or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

15.15 Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation (including
applicable non-U.S. laws or regulations) or entitle the Company to recover the
same under Exchange Act Section 16(b), and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.

15.16 No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

15.17 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.

15.18 Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

Section 16. Term Of The Plan.

16.1 Effective Date. The Plan shall be effective as of the date adopted by the
Board, provided that no Incentive Stock Options shall be granted hereunder
unless the Plan is approved by the Company’s stockholders within twelve months
of any such grant.

16.2 Expiration Date. No new Awards shall be granted under the Plan after the
tenth anniversary of the Effective Date. Unless otherwise expressly provided in
the Plan or in an applicable Award Agreement, any Award granted hereunder may,
and the authority of the Board or the Committee to amend, alter, adjust,
suspend, discontinue or terminate any such Award or to waive any conditions or
rights under any such Award shall, continue after the tenth anniversary of the
Effective Date.

 

Date Adopted by the Board:        June 3, 2014 (Updated to give effect to a
stock split effected September 18, 2014)

 

23